DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-6, 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al (US 2020/0100248 A1).

Regarding claim 1, KIM ‘248 discloses a wireless communication device (fig. 13, terminal with processor 1301 coupled to transmitter1303/ and receiver 1302, see, terminal which is configured to monitor DCI formats (i.e., DCI format 0-1, DCI format 1-1, section 0200-0203) with DCI having different sizes, section 0196-0198), comprising: a memory (fig. 13, controller/processor which execute computer programs stored in the memory, section 0016,0038-0040); and one or more processors coupled to the memory (fig. 13, noted: the memory is implicitly coupled to the processor/controller by virtue of executing the stored programs, section 0016, 0038-0040, 0288-0291), the memory and the one or more processors configured to: determine (see, the UE is configured to monitor  though higher-layer signals from the gNB, section 0203, 0198-0202) that a first set of downlink control information (DCI) formats  (see, DCI format 0-2/DCI format 0-1 which the UE is configured to monitor in the search space, section 0196-0203, 0071-0072, 00086-discloses the use of multiple formats/DCI formats to monitor) is associated with a same DCI size (see, the DCI format 0-1, DCI 1-1 format having the same size, section 0203)  as a second set of DCI formats (see, DCI format 1-2/DCI format 1-1, section 0198-0203, 0071-0072, 00086-discloses the use of multiple formats/DCI formats to monitor); and perform a padding operation (see, the terminal arranges the DCI formats such the size of the DCI format 0-1 and the size of the DCI format 1-1 are the same by padding section 0203, 0207) so that the first set of DCI formats and the second set of DCI formats are associated with different DCI sizes (see, the size of the DCI format 1-1 being larger than the size of the DCI format 0-1, section 0203-0212).
Regarding claim 2, KIM ‘248 discloses the wireless communication device of claim 1, wherein the first set of DCI formats and the second set of DCI formats are associated with different types of communications (see, URLLC and other traffic/services or traffic having priority/fist traffic and second traffic with different priorities, section 0008, 0048-0051, 0121, 0140).
Regarding claim 3, KIM ‘248 discloses the wireless communication device of claim 1, wherein the one or more processors are configured to: perform a communication using one or more of the first set of DCI formats or the second set of DCI formats as modified based at least see, transmission in relation arranging of size of DCI formats, section 0213).
Regarding claim 4, KIM ‘248 discloses the wireless communication device of claim 1, wherein the first set of DCI formats is associated with a first search space (see, first search space configured for DCI format, section 0087-0095) and the second set of DCI formats is associated with a second search space (see, second search space configured for DCI format B, section 0087-0095).
Regarding claim 5, KIM ‘248 discloses the wireless communication device of claim 4, wherein the padding operation comprises padding a bit to one or more DCI formats of the first set of DCI formats (see, insertion of 0 into the smaller DCI 0-1 format/truncating of bits, section 0205, 0207).
Regarding claim 6, KIM ‘248 discloses the wireless communication device of claim 4, wherein the padding operation comprises padding a bit to one or more DCI formats of the second set of DCI formats (see, truncating of some bits of the larger DCI 1-1, section 0205, 0207, 0209).
Regarding claim 21, KIM ‘248 discloses a method of wireless communication (see, the UE which monitors the DCI formats with different sizes in the search spaces, 0087-0095, 0173) performed by a wireless communication device (fig. 13, terminal with processor 1301 coupled to transmitter1303/ and receiver 1302, see, terminal which is configured to monitor DCI formats (i.e., DCI format 0-1, DCI format 1-1, section 0200-0203) with DCI having different sizes, section 0196-0198, 0071-0072, 00086-discloses the use of multiple formats/DCI formats to monitor), comprising: determining (see, the UE is configured to monitor  though higher-layer signals from the gNB, section 0203, 0198-0202) that a first set (see, DCI format 0-2/DCI format 0-1 which the UE is configured to monitor in the search space, section 0196-0203, 0071-0072, 00086-discloses the use of multiple formats/DCI formats to monitor) is associated with a same DCI size (see, the DCI format 0-1, DCI 1-1 format having the same size, section 0203)  as a second set of DCI formats (see, DCI format 1-2/DCI format 1-1, section 0198-0203, 0071-0072, 00086-discloses the use of multiple formats/DCI formats to monito ); and performing a padding operation (see, the terminal arranges the DCI formats such the size of the DCI format 0-1 and the size of the DCI format 1-1 are the same by padding section 0203, 0207) so that the first set of DCI formats and the second set of DCI formats are associated with different DCI sizes (see, the size of the DCI format 1-1 being larger than the size of the DCI format 0-1, section 0203-0212).
Regarding claim 22, KIM ‘248 discloses the method of claim 21, wherein the first set of DCI formats and the second set of DCI formats are associated with different types of communications (see, URLLC and other traffic/services or traffic having priority/fist traffic and second traffic with different priorities, section 0008, 0048-0051, 0121, 0140).
Regarding claim 23, KIM ‘248 discloses the method of claim 21, further comprising: performing a communication using one or more of the first set of DCI formats or the second set of DCI formats as modified based at least in part on the padding operation (see, transmission in relation arranging of size of DCI formats, section 0213).
Regarding claim 24, KIM ‘248 discloses the method of claim 21, wherein the first set of DCI formats is associated with a first search space (see, first search space configured for DCI format, section 0087-0095) and the second set of DCI formats is associated with a second search space (see, second search space configured for DCI format B, section 0087-0095).
Regarding claim 25, KIM ‘248 discloses the method of claim 24, wherein the padding operation comprises padding a bit to one or more DCI formats of the first set of DCI formats (see, insertion of 0 into the smaller DCI 0-1 format/truncating of bits, section 0205, 0207).

5.	Claims 10-11, 13-15, 17, 20, 26-27, 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou et al (US 2020/0304230 A1, Provisional Application 62/822,231, filed on March 22, 2019).

Regarding claim 10, Papasakellariou ‘230 discloses a wireless communication device (fig. 3 A, UE 111-115 which monitors PDCCH candidates having UL DCI formats and DL DCI formats, section 0071-0072/fig. 1, UE 111 that is communications with gNB 102 based on scheduling priority types, section 0031-0036 , section 0045-0053), comprising: a memory (fig. 3A, memory 360 that is coupled to processor 340, section 0045-0053); and one or more processors (fig. 3A, processor 340 which includes one or more processors for executing the OS program 316 stored in the memory 360, section 0045-0053) coupled to the memory, the memory and the one or more processors (fig. 3A, memory 360, the memory which includes one or more RAM/OS program that is read by the processor 340, section 0043-0053) configured to: determine that a first downlink control information (DCI) format and a second DCI format are aligned (see, the UE prioritizes decoding of the DCI format 0_2, DCI format 1_2 base on indication that is provided by the base station section 0113, 0115, 0117, line 1-6, noted: monitoring of the DCI formats having the same size/alignment, section 0118-0119); and decode or encode a physical downlink control channel (PDCCH) in accordance with a selected DCI format (see, the UE that priorities decoding based on MBB and URLLC provided in the search spaces associated with DCI formats, section 0113-0115, 0128-0129), of the first DCI format and the second DCI format (see, decoding operation of DCI format 0_2 and DCI format 1_2 over PDCCH operations for search space DCI format 0_1 and DCI 1-0, section 0113-0115), based at least in part on a rule indicating whether the PDCCH is to be decoded in accordance with the first DCI format or the second DCI format (see, the UE prioritizes decoding of the DCI format 0_2, DCI format 1_2 based on indication that is provided by the base station section 0113, 0115, 0117, line 1-6).
Regarding claim 11, Papasakellariou ‘230 discloses the wireless communication device of claim 10 (UE 111-115 which monitors PDCCH candidates having UL DCI formats and DL DCI formats, section 0071-0072/fig. 1, UE 111 that is communications with gNB 102 based on scheduling priority types, section 0031-0036, section 0045-0053), wherein the first DCI format and the second DCI format are associated with different types of communications (see, MBB and URLLC services, priority types, section 0104, 0111, 0113).
Regarding claim 13, Papasakellariou ‘230 discloses the wireless communication device of claim 10, wherein the rule indicates that the PDCCH is to be decoded in accordance with the first DCI format (section 0113, see,  priority types scheduling, the UE monitors a DCI format 0_2 in the PDCCH in relation to DCI format 0_1 and DCI format 1_0, section 0113).
Regarding claim 14, Papasakellariou ‘230 discloses the wireless communication device of claim 10, wherein the rule indicates that the PDCCH is to be decoded in accordance with the second DCI format (see, the UE based on monitoring PDCCH candidates, decode DCI format 0_0 that schedules to decode a DCI format 1_0, section 075).
Regarding claim 15, Papasakellariou ‘230 discloses the wireless communication device of claim 10, wherein the rule is based at least in part on respective search spaces associated with the first DCI format and the second DCI format (see, common search space (CSS) and user-specific search space (USS) in relation to DCI formats and PDCCH, and priority types in the in multiple search spaces, section 0072-0073, 0113).
Regarding claim 17, Papasakellariou ‘230 discloses the wireless communication device of claim 10, wherein the one or more processors are configured to: receive or transmit radio resource control (RRC) signaling indicating the rule (see, the UE is configured/scheduling with search space sets formats with priority types via higher-layer signaling, section 0113, 0116).
Regarding claim 20, Papasakellariou ‘230 discloses the method of claim 10, wherein the second DCI format is a DCI format for uplink or downlink scheduling (see, DCI formats for both for UL and DL, section 0071-0072).
Regarding claim 26, Papasakellariou ‘230 discloses a method of wireless communication performed by a wireless communication device (fig. 3 A, UE 111-115 which monitors PDCCH candidates having UL DCI formats and DL DCI formats, section 0071-0072/fig. 1, UE 111 that is communications with gNB 102 based on scheduling priority types, section 0031-0036 , section 0045-0053), comprising: determining that a first downlink control information (DCI) format and a second DCI format are aligned (see, the UE prioritizes decoding of the DCI format 0_2, DCI format 1_2 base on indication that is provided by the base station section 0113, 0115, 0117, line 1-6, noted: monitoring of the DCI formats having the same size/alignment, section 0118-0119); and decoding a physical downlink control channel (PDCCH) in accordance with a selected DCI format (see, the UE that priorities decoding based on MBB and URLLC provided in the search spaces associated with DCI formats, section 0113-0115, 0128-0129), of the first DCI format and the second DCI format(see, decoding operation of DCI format 0_2 and DCI format 1_2 over PDCCH operations for search space DCI format 0_1 and DCI 1-0, section 0113-0115), based at see, the UE prioritizes decoding of the DCI format 0_2, DCI format 1_2 based on indication that is provided by the base station section 0113, 0115, 0117, line 1-6).
Regarding claim 27, the method of claim 26 (UE 111-115 which monitors PDCCH candidates having UL DCI formats and DL DCI formats, section 0071-0072/fig. 1, UE 111 that is communications with gNB 102 based on scheduling priority types, section 0031-0036, section 0045-0053),, wherein the first DCI format and the second DCI format are associated with different types of communications (see, MBB and URLLC services, priority types, section 0104, 0111, 0113).
Regarding claim 29, the method of claim 26, wherein the rule indicates that the PDCCH is to be decoded in accordance with the first DCI format (section 0113, seem priority types scheduling, the UE monitors a DCI format 0_2 in the PDCCH in relation to DCI format 0_1 and DCI format 1_0, section 0113).
Regarding claim 30, the method of claim 26, wherein the rule indicates that the PDCCH is to be decoded in accordance with the second DCI format (see, the UE based on monitoring PDCCH candidates, decode DCI format 0_0 that schedules to decode a DCI format 1_0, section 075).
	
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.	
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al (US 2020/0304230 A1, Provisional Application 62/822,231, filed on March 22, 2019) in view of JEON et al (US 2021/0051736 A1, Provisional Application 62/887,601, filed on August 15, 2019).
Regarding claim 19, the wireless communication device of claim 10, wherein the second DCI format is a fallback DCI format for uplink  or downlink scheduling.
However, Jeon ‘736 from a similar field of endeavor  (see, decoding  DCI using search spaces, section 0214-0215) discloses:  Regarding claim 19, the wireless communication device of claim 10, wherein the second DCI format is a fallback DCI format for uplink or downlink scheduling (see, DCI 1_0 is a fallback DCI format  in relation to downlink and uplink transmission (i.e. PUSCH scheduling), section 0213, 0214).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the RACH method and apparatus in which  the UE decodes the configuration, including the DCI using RRC messages as taught by Jeon ‘736 into the method and apparatus for prioritizing decoding  of DCI,  and applying misalignment of Papasakellariou ‘230.  The motivation would have been to provide monitoring of PDCCH candidates based upon decoding of the DCI content (section 0218).
11.	Claims  12,16, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al (US 2020/0304230 A1) in view of HAWAI et al: “Correction on DCI format ambiguity”, 3GPP DRAFT; R1-1905251, April 8-April 12, 2029, IDS).
Papasakellariou ‘230 discloses all the claim limitations but fails to explicitly teach: Regarding claim 16, the wireless communication device of claim 10, wherein the rule indicates that the second DCI format is to be used if the second DCI format is configured in a common search space, and that the first DCI format is to be used if the second DCI format is not configured in the common search space.
HAWAI et al: “Correction on DCI format ambiguity”, 3GPP DRAFT; R1-1905251, April 8-April 12, 2029) discloses: Regarding claim 16, the wireless communication device of claim 10, wherein the rule indicates that the second DCI format is to be used if the second DCI format is configured in a common search space (see, the UE monitors based on the configuration, first PDCCH candidate for DCI format 0_0 and a DCI format 1_0 from a CSS set and second PDCCH candidate for a DCI format 0_0 and a DCI format 1_0 from a USS, page 11) and that the first DCI format is to be used if the second DCI format is not configured in the common search space (see, the UE that is not configured, monitors second PDCCH candidate for a DCI format 0_0 and DCI format 1_0 from  common search space, page 11).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technical method for correction of DCI format ambiguity as disclosed by HUAWEI into the method and apparatus for prioritizing decoding  of DCI,  and applying misalignment of Papasakellariou ‘230.  The motivation would have been to provide DCI format correction.
Papasakellariou ‘230 discloses all the claim limitations but fails to explicitly teach: Regarding claim 12, the wireless communication device of claim 10, wherein determining that the first DCI format  (see, the UE monitors first  DCI format 1_0  in the  first PDCCH candidate, wherein the DCI  formats are scrambled by  C-RTNI, , page 11) and the second DCI format (see, DCI format 1_1 in the second PDCCH candidate that is monitored by the UE, page 11)  are aligned is based at least in part on: the first DCI format and the second DCI format having a same DCI size (see, DCI formats 0_0/1_0 for the first PDCCH candidate and DCI formats  associated with second PDCCH candidate having the same size, page 11), a first PDCCH candidate and a second PDCCH candidate for the PDCCH having a same see, the first PDCCH candidate for a DCI format 0_0 and second PDCCH candidate in DCI format 1_1 having the same scramble identifier, page 11), the first PDCCH candidate and the second PDCCH candidate having a same radio network temporary identifier (see, the first PDCCH candidate for a DCI format 0_0 and second PDCCH candidate in DCI format 1_1 having the same scramble C-RNTI, page 11), and the first PDCCH candidate and the second PDCCH candidate having a same set of control channel elements (see, first PDCCH candidate, second PDCCH candidate having a same set of CCEs, page 11).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technical method for correction of DCI format ambiguity as disclosed by HUAWEI into the method and apparatus for prioritizing decoding  of DCI,  and applying misalignment of Papasakellariou ‘230.  The motivation would have been to provide DCI format correction.

Regarding claim 28, the method of claim 26, wherein determining that the first DCI format  (see, the UE monitors first  DCI format 1_0  in the  first PDCCH candidate, wherein the DCI  formats are scrambled by  C-RTNI, , page 11) and the second DCI format (see, DCI format 1_1 in the second PDCCH candidate that is monitored by the UE, page 11)  are aligned is based at least in part on: the first DCI format and the second DCI format having a same DCI size (see, DCI formats 0_0/1_0 for the first PDCCH candidate and DCI formats  associated with second PDCCH candidate having the same size, page 11), a first PDCCH candidate and a second PDCCH candidate for the PDCCH having a same scrambling identifier (see, the first PDCCH candidate for a DCI format 0_0 and second PDCCH candidate in DCI format 1_1 having the same scramble identifier, page 11), the first PDCCH candidate and the second PDCCH candidate having a same radio network temporary identifier (see, the first PDCCH candidate for a DCI format 0_0 and second PDCCH candidate in DCI format 1_1 having the same scramble C-RNTI, page 11), and the first PDCCH candidate and the second PDCCH candidate having a same set of control channel elements (see, first PDCCH candidate, second PDCCH candidate having a same set of CCEs, page 11).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technical method for correction of DCI format ambiguity as disclosed by HUAWEI into the method and apparatus for prioritizing decoding  of DCI,  and applying misalignment of Papasakellariou ‘230.  The motivation would have been to provide DCI format correction.

Allowable Subject Matter
12.	Claims 7-9, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determine whether a third set of DCI formats is associated with a same DCI size as one or more of the first set of DCI formats or the second set of DCI formats; and selectively perform another padding operation with regard to the third set of DCI formats so that the third set of DCI formats is not associated with a same DCI size as the first set of DCI formats or the second set of DCI formats” as recited in claim 7.

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “ wherein the rule indicates a first priority level associated with the first DCI format and a second priority level associated with the second DCI format, and wherein the one 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kittichokechai et al (US 2021/0160035 A1) discloses method and apparatus for DCI alignment in which the first DCI formation is aligned with a size of the second DCI format (section 013,  0021-0022, 0049, 0054-0093).
CHOI et al (US 2021/0352656 A1, Foreign Priority: January 9, 2019) discloses method and device for decoding DCI formats having different lengths, adjusting of the DCI formats based on the lengths, performing zero-padding of the DCI formats (section 0212, 0317, 0324, 0329, 0345).
WU et al (US 2021/0022142 A1) discloses decoding of sidelink DCI formats, including aligning of the payload size of the DCI format in V2X configuration (section 0080-0158).
HUSS et al (US 2015/0117336 A1) discloses method and apparatus for monitoring of PDCCH candidates with different sets of DCI information fields in the common search space and UE-specific search space (section 0044) and padding of bits to reach DCI payload size (section 0045, 0066-0067).
	WANG et al (US 2019/0191424 A1)-Discloses (0017, 0021-0024, 0028, 0033-0040) size alignment with DCI formats and DCI sizes based on rule that is known by the base station and the UE.
KIM et al (US 2019/0297607 A1) discloses dropping of search, zeros padding of DCI formats (section 0127, 028, 0294).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473